DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s 03/22/2022 Amendments/Arguments, which directly amended the drawing; amended claims 1, 3, 5, 8-18; added new claim 19; and traversed the rejections of the claims of the 12/24/2021 Office Action are acknowledged.

Examiner’s Statement Of Reason For Allowance
Claims 1-19 are allowed.
Regarding claim 1, a system and method for utilizing multipath to determine down and reduce dispersion in projectile/round as claimed, have neither been taught nor made obvious by the art of record.
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10,345,078 discloses an ordnance munition is included in an intelligent ordnance projectile delivery system and equipped with targeting and guidance systems that allow the ordnance munition to collaborate with other devices to intelligently select targets and/or to guide the ordnance munition to its selected target.  The ordnance munition may be configured to generate first location information based on its determined approximate location, send the generated first location information to a wireless transceiver in proximity to the first ordnance munition, and receive location information from the wireless transceiver in response.  The ordnance munition may determine its more precise location based on the received location information, and generating second location information based on the more precise location.  The ordnance munition may change or adjust its flight path or trajectory based on the generated second location information.
US 2015/0338522 discloses systems, methods, and computer program products for determining a location from non-line-of-sight (NLOS) signals.  An RF receiver can receive signals of an RF transmitter (e.g., a GNSS satellite) reflected by one or more building surfaces.  A processor embedded in or coupled to the RF receiver can reduce the effects of multipath interference caused by the reflections using data on reflective characteristics of buildings located close to the RF receiver.  The data can include information on which surfaces of the buildings are visible to the RF receiver.  The processor can then estimate, from the visible surfaces and known satellite locations, feasible signal paths for a signal from a satellite to the RF receiver.  The processor can then correct a location estimation by taking into account the multipath effects of the signal traveling along the feasible signal paths.
US 7,207,517 discloses a munition is presented which includes an integrity verification system that measures the integrity of the munition.  When an integrity threshold is not met, engagement of the munition with a predetermined target is aborted.  Also presented is a methodology for gating the engagement of the munition with the target.  The methodology includes performing an integrity check of the munition after it is deployed.  The method further includes aborting the engagement of the target when the integrity check of the munition fails.
US 3,856,237 discloses a selectively controlled radiant energy mapping apparatus having a separate transmitter and receiver located, respectively, in a controllable vehicle and at a predetermined location relatively remote from the vehicle, is used to illuminate a target area with radiant energy susceptible of being reflected from at least some portions of the target area to enable an image of the target area to be received by the receiver.  This image provides information concerning the intended convergence of the controllable vehicle and the target, and preferably may relate to the azimuthal orientation and pitch orientation of the controllable vehicle relative to the target.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445. The examiner can normally be reached Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646